COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


PATRICIA DIANE HUTTON
                                                 MEMORANDUM OPINION *
v.   Record No. 1386-97-3                             PER CURIAM
                                                  NOVEMBER 18, 1997
STERLING CASKET HARDWARE COMPANY, INC.
 AND CINCINNATI CASUALTY COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (Lawrence L. Moise III; Vinyard & Moise, on
           briefs), for appellant.
           (Christen W. Burkholder, on brief), for
           appellees.



     Patricia Diane Hutton (claimant) contends that the Workers'

Compensation Commission (commission) erred in finding that she

failed to prove that her herniated lumbar disc, corresponding

surgery, and disability from March 5, 1996 through July 21, 1996

were causally related to her February 23, 1993 compensable injury

by accident.   Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.       Rule

5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

"General principles of workman's compensation law provide that

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
'[i]n an application for review of any award on the ground of

change in condition, the burden is on the party alleging such

change to prove his allegations by a preponderance of the

evidence.'"    Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App.

459, 464, 359 S.E.2d 98, 101 (1987) (quoting Pilot Freight

Carriers, Inc. v. Reeves, 1 Va. App. 435, 438-39, 339 S.E.2d 570,

572 (1986)).   Unless we can say as a matter of law that

claimant's evidence sustained her burden of proof, the

commission's findings are binding and conclusive upon us.     See

Tomko v. Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d

833, 835 (1970).

     In denying claimant's application and finding that her

evidence failed to prove that her herniated lumbar disc and

corresponding 1996 surgery and subsequent disability were

causally related to her compensable February 23, 1993 injury by

accident, the commission found as follows:
               Two physicians have commented on the
          claimant's current condition and whether it
          is caused by the earlier compensable injury.
           Dr. Neal A. Jewell, orthopedic surgeon, has
          expressed his unequivocal opinion that her
          current back condition is entirely new,
          particularly in light of the normal
          diagnostic studies noted between September
          23, 1993, and September 22, 1995. Dr. Melvin
          L. Heiman, the treating orthopedic surgeon,
          initially agreed, but subsequently expressed
          some misgivings as to the accuracy of the
          prior diagnostic studies and their
          interpretation. However, Dr. Heiman's
          reservations do not contradict his earlier
          opinion in which he agreed with Dr. Jewell.
           Finally, we do find his indication of a
          possible causal connection sufficient to
          carry the burden of proof.


                                - 2 -
     Dr. Jewell's opinions and the diagnostic test results

support the commission's findings.     As fact finder, the

commission was entitled to accept Dr. Jewell's opinion and to

reject Dr. Heiman's contrary opinion.    "Medical evidence is not

necessarily conclusive, but is subject to the commission's

consideration and weighing."   Hungerford Mechanical Corp. v.

Hobson, 11 Va. App. 675, 677, 401 S.E.2d 213, 215 (1991).

Moreover, "[q]uestions raised by conflicting medical opinions

must be decided by the commission."     Penley v. Island Creek Coal

Co., 8 Va. App. 310, 318, 381 S.E.2d 231, 236 (1989).        "[W]hen it

appears . . . that the [treating physician's] diagnosis is shaded

by doubt, and there is medical expert opinion contrary to the

opinion of the attending physician, then the trier of the fact is

left free to adopt that view which is most consistent with reason

and justice."   Bristol Builders' Supply Co. v. McReynolds, 157

Va. 468, 471, 162 S.E. 8, 9 (1932); see Reeves, 1 Va. App. at

439, 339 S.E.2d at 572.

     Claimant's argument that the commission erred by not

applying the doctrine of compensable consequences is without

merit.   The doctrine of compensable consequences provides:
           where a causal connection between the initial
           compensable injury and the subsequent injury
           is established, the doctrine of compensable
           consequences extends the coverage of the
           Workers' Compensation Act to the subsequent
           injury because the subsequent injury "is
           treated as if it occurred in the course of
           and arising out of the employee's
           employment."



                               - 3 -
American Filtrona Co. v. Hanford, 16 Va. App. 159, 163, 428

S.E.2d 511, 513 (1993) (quoting Bartholow Drywall Co. v. Hill, 12

Va. App. 790, 793-94, 407 S.E.2d 1, 3 (1991) (citations

omitted)).   Here, claimant's evidence failed to prove a causal

connection between the initial February 23, 1993 compensable

injury and her herniated lumbar disc diagnosed in 1995 and

operated on in 1996.

     Based upon this record, we cannot say as a matter of law

that claimant's evidence sustained her burden of proof.

Accordingly, we affirm the commission's decision.
                                                          Affirmed.




                               - 4 -